       Case 1:18-mj-00264-IDD Document 33 Filed 12/14/18 Page 1 ■zi
                                                                of 1 PageID# 67                                 Z\
                                                                                         B    i
                                   UNITED STATES DISTRICT COURT


                                                      FOR                               DEC 112018
                                                                                 CLERK, U S. Dl,.-: RiCT CO JRT
                                  THE EASTERN DISTRICT OF VIRGINIA                    Al.cXAKni



U.S.A. vs. Nathaniel A. Tatum                                        Docket No. l:18MJ2ti4

                                                Addendum to
                                            Petition on Probation
                                          Filed on December 6,2018

Praying that the Court will order that the information that follows and the charges herein be made part of
the petition filed on December 6, 2018. On December 6, 2018, the Court considered the petition and
ordered a warrant for the defendant's arrest. Since that warrant was issued, the following additional
violations have occurred.

STANDARD CONDITION # 13:                           "YOU MUST FOLLOW THE INSTRUCTIONS OF
                                                   THE PROBATION OFFICER RELATED TO THE
                                                   CONDITIONS OF SUPERVISION."

SPECIAL CONDITION #2:                              "THE     DEFENDANT          SHALL              UNDERGO
                                                   SUBSTANCE    ABUSE   TESTING    AND/OR
                                                   TREATMENT AS DIRECTED BY PROBATION."

On December 8, 2018, the defendant failed to report to Insight Treatment Center to submit a urine
specimen as directed.

MANDATORY CONDITION #1:                            "YOU MUST NOT COMMIT ANOTHER FEDERAL,
                                                   STATE OR LOCAL CRIME."

On December 10,2018, the defendant was arrested in Prince George's County, Maryland for 1) Handgun
in Vehicle; 2) Loaded Handgun in Vehicle; 3) Loaded Handgun on Person; and 4) Firearm Possession
with Felony Conviction. The defendant is currently being held without bond in the Prince George's
County Adult Detention Center. He is scheduled to appear before the District Court for Prince George's
County, Maryland on January 8,2019, for Preliminary Hearing. A copy of the police/incident report has
been requested; however, it has not been received as of this writing


               ORDER OF COURT                               I declare under penalty of perjury that the
                                                             foregoing is true and correct.
  Considered and ordered this ^ ^         day of
         20       and ordered fi led and made a             Executed on               NH
 part of the records in the above case.


                            /s/
                                                             Nicole Andrews
                  Ivan D. Davis
                                                             U.S. Probation Officer
        United States Magistrate Judge                       (703) 366-2111

                                                             Place Manassas. Virginia
NRA/lmg
TO CLERK'S OFFICE                                                                                 DF-69(Rev. 12/12)
